Exhibit Environmental solutions worldwide, inc. UP TO $4,596,929 AGGREGATE PRINCIPAL AMOUNT OF 10% SENIOR SECURED CONVERTIBLE PROMISSORY NOTES DUE 2018 ISSUABLE UPON EXERCISE OF SUBSCRIPTION RIGHTS THE SUBSCRIPTION RIGHTS ARE EXERCISABLE UNTIL 5:00P.M. NEW YORK CITY TIME ON , 2014, SUBJECT TO EXTENSION OR EARLIER TERMINATION. To Our Clients: We are sending this letter to you because we hold shares of Environmental Solutions Worldwide, Inc. (the “Company”) common stock, par value $0.001 per share (the “Common Stock”) for you.
